DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendment filed on 09/09/21.  Regarding the amendment, claims 1-13 are present for examination, claims 14-20 are withdrawn from consideration.
Claim Objections
Claim 2 is objected to because of the following informalities:  “said first surface of said first end” on line 3 should be change to –said inner surface of said first end--.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, the outer surfaces of the first end and the second end in the phrase “said first end comprises an inner surface and an outer surface that taper toward each other, and wherein said second end comprises an inner surface and an outer surface that taper toward each other” do not describe in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baba et al. (US 2010/0119390 A1).
Regarding claim 1, Baba teaches an interior permanent magnet machine (fig 1) comprising:
a rotor (9) rotatable about a central machine axis and comprising a plurality of permanent magnet openings (11) and a plurality of permanent magnets (8) disposed therein; and
a stator (5) disposed coaxially with said rotor (9) and separated from said rotor (9) by a circumferential air gap (10), said stator comprising:

    PNG
    media_image1.png
    698
    707
    media_image1.png
    Greyscale


a plurality of stator teeth (3) extending radially inward from said outer ring (1) toward the axial center line (C), each of said plurality of stator teeth (3) comprising a stator tooth tip (3a) having an inner surface (a surface having width A), said stator tooth tip (3a) comprising a first end (12a), a second end (12b), and a center section (section 12c having width B) therebetween, said first end (12a) and said second end (12b) taper away from the axial center line (C ) such that a distance between said inner surface and the axial center line is greater at said first end and said second end than at said center section (para [0026] teaches that “[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10”, so that the distance between the inner surface and the axial center line is greater at the first end and said second end than at said center section), 

    PNG
    media_image2.png
    596
    805
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    401
    736
    media_image3.png
    Greyscale

wherein said first end (12a) comprises an inner surface (12a2) and an outer surface (12a1) that taper toward each other; and wherein said second end (12b) comprises an inner surface (12b2) and an outer surface (12b1) that taper toward each other; and wherein said first end inner surface (12a2) and said second end inner surface (12b2) extent from said center section (12c) in a direction at least partially away from said center line (see examiner annotated fig 2 below).

    PNG
    media_image4.png
    879
    1003
    media_image4.png
    Greyscale

Regarding claim 10, Baba teaches a stator for use in an electric machine, said stator comprising: 
an outer ring (1) concentric about an axial center line (a center C of shaft 6, see annotation fig. 1 above) of the electric machine; and
a plurality of stator teeth (3) extending radially inward from said outer ring (1) toward the axial center line (C), each of said plurality of stator teeth (3) comprising a stator tooth tip (3a) having an inner surface (a surface having width A), said stator tooth tip (3a) comprising a first end (12a), a second end (12b), and a center section (section “[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10”, so that the distance between the first surface and the axial center line is greater at the first end and said second end than at said center section), said inner surface configured such that an amplitude of a native cogging torque fundamental is reduced (fig 3 showed the first surface shape No. 1, 3 and 6 having an effect on reducing an amplitude of a native cogging torque fundamental and harmonic back EMF, para [0039]), a higher harmonic back EMF is reduced (para [0039]), and a fundamental cogging torque at a pole pass frequency and a slot order frequency is not substantially increased (fig 4 showed the fundamental cogging torque of shape No. 1 having the first slits 13a-13b and the second slits 14a-14b and cut surface 12 on the tooth 3 is not increased comparing to No. 2 to No. 7);
wherein said first end (12a) comprises an inner surface (12a2) and an outer surface (12a1) that taper toward each other; and wherein said second end (12b) comprises an inner surface (12b2) and an outer surface (12b1) that taper toward each other; and wherein said first end inner surface (12a2) and said second end inner surface (12b2) extent from said center section (12c) in a direction at least partially away from said center line (see examiner annotated fig 2 above).
“[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10.” Therefore the distance between the inner surface of the first end and the axial center line increases in circumferential of the tooth 3).

    PNG
    media_image5.png
    172
    619
    media_image5.png
    Greyscale

Regarding claims 3 and 12, Baba teaches the angle of said inner surface (12a2) of said first end (12a) relative to said inner surface of said center section (section 12c having width B) is determined based at least partially on a frequency content of a cogging torque wave generated by the electric machine (fig 3 showed shape No. 1, No. 3, and No. 6 having cut surface 12, therefore an angle of the cut surface relative to the first surface of the center section is determined based at least partially on a frequency content of a cogging torque waveforms).

    PNG
    media_image6.png
    545
    762
    media_image6.png
    Greyscale

Regarding claims 4 and 13, Baba teaches the angle of said inner surface (12a2) of said first end (12a) relative to said inner surface of said center section (section 12c having width B) is determined to facilitate reducing the amplitude of the cogging torque at least one of the native frequency, a pole pass frequency, and a slot order frequency such that vibration is suppressed (fig 3, para [0023], [0039]).

    PNG
    media_image7.png
    133
    550
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    276
    513
    media_image8.png
    Greyscale

Regarding claim 5, Baba teaches said air gap (10) separates said rotor (9) and a surface (3a) of said stator tooth tip, said stator tooth tip comprising a first end (12a), a second end (12b), and a center section (the section having width B) therebetween, said first end (12a) located a first distance (A1) in a first circumferential direction from said center section of said stator tooth tip and said second end (12b) located a second distance (A2) in a second circumferential direction from said center section of said stator tooth tip, the first circumferential direction opposite to the second circumferential direction (see annotation fig 2 below), wherein said first end (12a) comprises an inner surface (12a2) and an outer surface (12a1) that taper toward each other; and wherein said second end (12b) comprises an inner surface (12b2) and an outer surface (12b1) that taper toward each other; and wherein said first end inner surface (12a2) and said second end inner surface (12b2) extent from said center section (12c) in a direction at least partially away from said center line (see examiner annotated fig 2 below ).

    PNG
    media_image9.png
    879
    1003
    media_image9.png
    Greyscale


Regarding claim 6, Baba teaches said air gap (10a) is larger between said rotor (9) and said first end (12a) of said stator tooth tip (3a) than said air gap (10b) is between said rotor (9) and said center section (section having width B) of said stator tooth tip (see annotation fig 2 below).

    PNG
    media_image10.png
    711
    901
    media_image10.png
    Greyscale

Regarding claim 7, Baba teaches said air gap (10c) is larger between said rotor and said second end (12b) of said stator tooth tip than said air gap (10b) is between said rotor and said center section of said stator tooth tip (see annotation fig 2 above).
Regarding claim 8, Baba teaches said permanent magnet openings (11) are separated by rotor webs (7a) configured to facilitate reducing leakage flux through said rotor webs (para [0033]).

    PNG
    media_image11.png
    186
    522
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    723
    691
    media_image12.png
    Greyscale

Regarding claim 9, Baba teaches said plurality of permanent magnets (8) are centered within said plurality of permanent magnet openings (11), said plurality of permanent magnet openings (11) configured to restrict movement of said plurality of permanent magnets disposed therein (space 16 restrict movement of the magnet 8 and keep the magnet in contacting with the rotor core 7, fig 2, see para [0033] above).

Response to Arguments
Applicant's arguments filed 09/09/21 have been fully considered but they are not persuasive.
In response to applicant argument that “Baba does not describe or suggest a permanent magnet machine that includes a plurality of stator teeth that each include a tooth tip having a first end, a second end, and a center section therebetween, wherein each of the first end and second end include inner and outer surfaces that taper toward each other and that the inner surfaces of the first and second ends extend at least partially away from the center line.”  Examiner disagrees with that and invites applicant to review the above rejection for explanation.
In response to applicant argument that “Rather, as seen below in the annotated Fig. 2 from the Office Action, Baba describes a stator tooth tip that includes opposing tooth tips that each include an inner surface (12a and 12b) that are perpendicular to the center line of the magnetic pole tooth 3.”  Examiner agrees with that however the amended claim 1 recited “said first end inner surface and said second end inner surface extent from said center section in a direction at least partially away from said center line” wherein the center line in claim 1 is the center line of the electric machine which is different with the center line of the magnetic pole tooth of Baba’s reference.  Therefore in Baba’s invention, even the inner surface of the first end is perpendicular to the center line of the magnetic pole tooth but the inner surface of the first end is at least partially away for the center line of the electric machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2006/0279158 A1) teaches a permanent-magnet motor including a rotor having permanent magnets disposed therein, and a stator, wherein an outer circumferential surface of the rotor is opposite to an inner circumferential surface of the stator, and one or both of the outer circumferential surface of the rotor and the inner circumferential surface of the stator are varied in a radial direction so as to provide a non-uniform gap between the two surfaces to approximate sinusoidal change in magnetic flux.
De Filippis (US 2003/0107290 A1) teaches a motor (10) has a rotor (2) which can rotate around a rotation axis (A), and a specific number (N1) of magnetic poles (12). Furthermore, the motor (10) has a stator (4) which is arranged coaxially with respect to the rotor (2) and has three stator teeth (5) for each two magnetic poles (12), which stator teeth (5) are distributed uniformly around the rotation axis, with center points of mutually adjacent stator teeth (5) being separated from one another by one slot pitch (Pc). The stator teeth (5) have free surfaces (Ss') which are opposite the magnetic poles (12). Each stator tooth (5) is provided with one, and only one, projecting element (14), which extends radially from the respective free surface (Ss') in the direction of the rotor (2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/
Examiner, Art Unit 2834